       Case 3:20-cv-01312-AWT Document 79 Filed 04/21/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT


FRIENDS OF ANIMALS, et al.,             )
                Plaintiffs,             )
                                        )
            v.                          )     NO. 3:20-cv-1312-AWT
                                        )
WILBUR ROSS, et al.,                    )     APRIL 21, 2021
                  Defendants,           )
          and                           )
                                        )
SEA RESEARCH FOUNDATION, INC.,          )
               Defendant-Intervenor     )
                                        )
                                        )




                    FEDERAL DEFENDANTS’ RESPONSE TO
                     PLAINTIFFS’ SUPPLMENTAL REPLY
          Case 3:20-cv-01312-AWT Document 79 Filed 04/21/21 Page 2 of 8



       Federal Defendants submit this brief in response to the supplemental summary judgment

reply brief of Plaintiffs Friends of Animals and Last Chance for Animals (collectively,

“Plaintiffs”) regarding standing. ECF No. 78 (“Pls. Supp. Br.”). In their summary judgment

briefs, Federal Defendants argued that Last Chance for Animals failed to file suit challenging the

Permit issued by the National Marine Fisheries Service (“NMFS”) within 60 days as required by

Section 104(d)(6) of the Marine Mammal Protection Act (“MMPA”), and thus Last Chance for

Animals cannot independently maintain this suit if Friends of Animals lacks standing. ECF No.

64-1 at 12-13; ECF No. 70 at 3; 16 U.S.C. § 1374(d). In their supplemental reply brief, Plaintiffs

assert that Last Chance for Animals can obtain judicial review of the Permit regardless of

whether Friends of Animals has standing because Friends of Animals filed suit within 60 days.

Pls. Supp. Br. at 1-2. As an initial matter, the Court need not decide this issue if it finds that

Friends of Animals has standing. Massachusetts v. EPA, 549 U.S. 497, 518 (2007). However, if

the Court finds that Friends of Animals lacks standing (as Federal Defendants have argued), then

it should find that Last Chance for Animals cannot maintain this lawsuit independently because it

failed to challenge the Permit within 60 days.

       Contrary to Plaintiffs’ argument, nothing in the statute of limitations here suggests that

where a party lacking standing files a complaint within 60 days, then any other party opposed to

the permit may seek judicial review at a later date (potentially years later). The MMPA states:

       Any applicant for a permit, or any party opposed to such permit, may
       obtain judicial review of the terms and conditions of any permit issued by
       the Secretary under this section or of his refusal to issue such a permit.
       Such review, which shall be pursuant to chapter 7 of Title 5, may be
       initiated by filing a petition for review in the United States district court
       for the district wherein the applicant for a permit resides, or has his
       principal place of business, or in the United States District Court for the
       District of Columbia, within sixty days after the date on which such permit
       is issued or denied.




                                                   1
           Case 3:20-cv-01312-AWT Document 79 Filed 04/21/21 Page 3 of 8



16 U.S.C. § 1374(d)(6). Thus, “any party opposed to [a] permit” may obtain judicial review, but

“[s]uch review” is initiated by filing a petition for review, i.e., a complaint, within 60 days of

permit issuance. Id. Even assuming that joining an amended complaint as a new plaintiff is

equivalent to filing a petition for review, Last Chance for Animals did not join the amended

complaint until January 27, 2021, more than 60 days after Permit issuance on August 27, 2020.

In addition, if Friends of Animals lacks standing, then no valid petition for review was filed

within 60 days as required for judicial review to proceed under the statute.

         Plaintiffs’ arguments on this issue do not overcome the clear language of the statute.

Plaintiffs first point out that Federal Defendants did not object to the intervention of Sea

Research Foundation, a.k.a. Mystic Aquarium (“Mystic”). Pls. Supp. Br. at 1. This is irrelevant

because the MMPA does not set any time limit for intervention by a permit applicant in a lawsuit

challenging that permit. However, the MMPA does require that parties opposed to the permit

seek judicial review within 60 days of permit issuance. 16 U.S.C. § 1374(d)(6). Plaintiffs

mainly argue that the amended complaint adding Last Chance for Animals “relate[s] back” to the

date of the original complaint under Fed. R. Civ. P. 15(c). Id. at 1-3. But none of the cases cited

by Plaintiffs for this proposition address the situation here where the MMPA or another federal

statute requires a party suing the United States to bring its challenge to the government’s action

within a specified, relatively short period of time. Id. at 2-3.1 Such waivers of the federal



1
  ConnectU LLC v. Zuckerberg, 522 F.3d 82 (1st Cir. 2008) does not involve any statute of limitations applicable to
a challenge to federal agency action, but rather a change in an amended complaint from an assertion of diversity
jurisdiction to federal question jurisdiction in a case involving state law claims between private competitors. See id.
Blue Marine Shipping SA de CV v. Gulmar Offshore Middle East, LLC, No. 3:09cv555/MCR/MD, 2010 WL
1687737 (N.D. Fla. Apr. 26, 2010) similarly involves a suit between private parties for breach of a charter party
agreement. See id. at *1. Plaintiffs also cite Perkins v. Southern New England Telephone Co., No. Civ. A. No.
3:07-cv-967JC, 2009 WL 3754097, at *1 (D. Conn. Nov. 4, 2009), which involved a class action against a private
employer. See id. Plaintiffs also cite American Charities for Reasonable Fundraising, Inc. v. Shiffrin, 46 F. Supp.
2d 143, 154 (D. Conn. 1999) for the proposition that where a plaintiff amends a complaint as-of-right, the court need
not examine its jurisdiction over the original complaint. Federal Defendants do not challenge the amendment of
Plaintiffs’ complaint per se but rather that Last Chance for Animals brought its challenge to the Permit more than 60
days after its issuance.
                                                          2
           Case 3:20-cv-01312-AWT Document 79 Filed 04/21/21 Page 4 of 8



government’s sovereign immunity are to be strictly construed, which is inconsistent with

allowing “relation back” to a complaint filed earlier by another party that lacks standing. See,

e.g., Lane v. Pena, 518 U.S. 187, 192, (1996) (citing, inter alia, Lehman v. Nakshian, 453 U.S.

156, 161 (1981) (“[L]imitations and conditions upon which the Government consents to be sued

must be strictly observed and exceptions thereto are not to be implied”). In addition, and

contrary to Plaintiffs’ arguments, “relation back” to an earlier complaint is not permissible where

the court lacks jurisdiction over the original complaint, as would be the case here if Friends of

Animals lacks standing. See, e.g., Austin v. Trandell, 207 F. Supp. 2d 616, 625 (E.D. Mich.

2002) (citation omitted) (rejecting addition of new plaintiffs as inconsistent with the applicable

statute, and finding that “[t]he [Rule 15] relation back doctrine only operates to give a plaintiff

the benefit of an earlier filing date if the court in which the matter was first filed had jurisdiction

over the matter at that earlier date. Put another way, the Rule and its relation back doctrine

cannot confer jurisdiction where none existed before.”). If Plaintiffs were correct, additional

parties could challenge permits issued under the MMPA years after the 60-day statute of

limitations, notwithstanding that the originally filed suit was defective in a way that deprived the

court of jurisdiction.2

         Nor are Plaintiffs correct that “the sixty-day provision does not apply to [National

Environmental Policy Act (“NEPA”)] claims.” Pls. Supp. Br. at 1. Federal Defendants are

aware of only one case that found a plaintiff could bring a NEPA claim more than 60 days after

permit issuance, which is Jones v. Gordon, 792 F.2d 821, 823-24 (9th Cir. 1986). That case is


2
 Plaintiffs argue that Federal Defendants did not raise the 60-day statute of limitations in their answer to the
amended complaint. Pls. Supp. Br. at 1. However, Federal Defendants did raise standing as an affirmative defense,
and here this issue is intertwined with standing. ECF No. 60 at 26. In addition, the statute of limitation in 16 U.S.C.
§ 1374(d) is either jurisdictional (and thus can be raised at any time) or no prejudice would occur to Plaintiffs by
allowing amendment of the answer to the amended complaint. Rule 15(a) of the Federal Rules of Civil Procedure
provides that leave to amend a pleading “shall be freely given when justice so requires.” See Barbarelli v. Verizon
Commc'ns Inc., No. 05 Civ. 6759(RJH)(DFE), 2008 WL 80725, at *1 (S.D.N.Y. Jan. 7, 2008) (allowing amended
answer). If desired by the Court, Federal Defendants will file a motion for leave to amend the answer.
                                                          3
         Case 3:20-cv-01312-AWT Document 79 Filed 04/21/21 Page 5 of 8



distinguishable, not binding on this Court, and not persuasive authority in any event. In Jones v.

Gordon, the court found that the plaintiff did not challenge the “substantive elements” of an

MMPA permit, but rather advanced a “procedural claim” under NEPA that NMFS failed to

prepare an environmental impact statement (“EIS”) for the permit. Id. at 824. In fact, NMFS

had not prepared any NEPA document for the permit in that case, and the court left open the

possibility that NMFS could prepare an environmental assessment (“EA”) rather than an EIS and

comply with NEPA. Id. at 828-29. Here, by contrast, NMFS prepared an EA for the challenged

Permit, and Plaintiffs effectively challenge the substance of the Permit through their NEPA

claims. For example, Plaintiffs brought essentially the same challenge to the merits of NMFS’

assessment of the potential impacts of the Permit on wild stocks of belugas under both the

MMPA and NEPA. ECF No. 68 at 22, 34 (MMPA section of reply brief on this issue merely

cross-referencing to argument in NEPA section); see also ECF No. 61-1 at 24-26, 37 (NEPA

section of opening brief cross-referencing to same argument in MMPA section). Indeed,

Plaintiffs advanced their principal NEPA claim – that NMFS purportedly did not consider the

impacts of the transfer of the belugas on existing social bonds – under the guise of NEPA rather

than (as it should have been brought) as a claim challenging the humaneness of the permitted

activity under the MMPA regulations at 50 C.F.R. § 216.34(a)(1). ECF No. 61-1 at 33-36; ECF

No. 68 at 31-33. As Plaintiffs’ own claims in this case show, allowing parties opposed to a

permit to bring “NEPA” claims that challenge the substance of an MMPA permit more than 60

days after issuance of the permit would entirely defeat the purpose of the short statute of

limitations created by Congress for challenging a permit issued under MMPA Section 104. It would

also be inconsistent with a narrow reading of the United States’ waiver of sovereign immunity in

that provision.



                                                  4
         Case 3:20-cv-01312-AWT Document 79 Filed 04/21/21 Page 6 of 8



       Furthermore, courts have found that such “artful pleading” cannot evade a carefully

circumscribed remedial scheme like that created by Congress in the MMPA. See, e.g., Block v.

North Dakota, 461 U.S. 273, 285, (1983) (“It would require the suspension of disbelief to ascribe

to Congress the design to allow its careful and thorough remedial scheme to be circumvented by

artful pleading.”) (quoting Brown v. Gen. Servs. Admin., 425 U.S. 820, 833 (1976)). This case is

quite similar to Blue Water Fishermen's Association v. NMFS, 158 F. Supp. 2d 118 (D. Mass.

2001), in which plaintiffs sought to enjoin regulations that closed certain areas to longline fishing

and claimed that the biological opinion, upon which the regulations were based, violated Section

7 of the Endangered Species Act (“ESA”). The court determined that the ESA claim was clearly

an attempt to “evade the jurisdictional limitation imposed” by the Magnuson–Stevens Fishery

Conservation and Management Act (“Magnuson–Stevens Act”) requiring the filing of suit within

30 days of promulgation of the regulations and that “couching the action in different statutory

language is not a hook which can remove the prohibitions of the Magnuson–Stevens Act.” Id. at

121-22 (internal citations and quotation marks omitted). See also Sea Hawk Seafoods, Inc. v.

Locke, 568 F.3d 757, 766 (9th Cir. 2009) (regardless of how a litigant may characterize its

claims, the court must determine whether “the essence of the[] complaint” brings it within the

scope of the limitations provision); City of Tombstone v. United States, No. CV 11-845-TUC-

FRZ, 2012 WL 12842257, at *3 (D. Ariz. May 14, 2012) (rejecting claims pursuant to the

Administrative Procedure Act and the Tenth Amendment of the U.S. Constitution as a means to

get around the limitations created by Congress in the Quiet Title Act), aff'd, 501 F. App'x 681

(9th Cir. 2012). Here, as in these other cases, the essence of Plaintiffs’ challenge is under the

MMPA, as the NEPA process was undertaken only in connection with NMFS’s decision whether




                                                 5
            Case 3:20-cv-01312-AWT Document 79 Filed 04/21/21 Page 7 of 8



to grant the MMPA permit. Accordingly, the Court should reject Plaintiffs’ argument that their

NEPA claims are not subject to the 60-day limitations period for challenging an MMPA permit. 3

         For the foregoing reasons, the Court should find that if Plaintiff Friends of Animals lacks

standing, this lawsuit is barred by the 60-day limitations period in 16 U.S.C. § 1374(d)(6).

         Respectfully submitted,


                                                LEONARD C BOYLE
                                                Acting United States Attorney

                                                By: /s/ Natalie N. Elicker
                                                Natalie N. Elicker, ct28458
                                                Assistant United States Attorney
                                                United States Attorney’s Office – District
                                                of Connecticut
                                                157 Church Street, 25th Floor
                                                New Haven, CT 06510
                                                Telephone: (203) 821-3700
                                                Fax: (203) 773-5373
                                                Email: Natalie.Elicker@usdoj.gov

                                                JEAN E. WILLIAMS, Acting Assistant Attorney General
                                                SETH M. BARSKY, Section Chief
                                                MEREDITH L. FLAX, Assistant Section Chief

                                                /s/ Clifford E. Stevens, Jr.
                                                CLIFFORD E. STEVENS, JR.
                                                Senior Trial Attorney, D.C. Bar Number 463906
                                                U.S. Department of Justice
                                                Environment & Natural Resources Division
                                                Wildlife & Marine Resources Section
                                                Ben Franklin Station
                                                P.O. Box 7611
                                                Washington, DC 20044-7611
                                                Telephone: (202) 353-0368
                                                Fax: (202) 305-0275
3
  During the summary judgment hearing, Plaintiffs seemed to argue that the 60-day statute of limitations in 16
U.S.C. § 1374(d)(6) only applies to challenges to specific “terms and conditions” of the permit, not to a challenge
like theirs to the issuance of the permit itself. First of all, Plaintiffs do challenge the “terms” of the permit, i.e., that
NMFS has permitted Mystic to import certain beluga whales for purposes of scientific research, and thus their suit
falls within the scope of 16 U.S.C. § 1374(d)(6). Second, Plaintiffs’ reading (which they do not appear to repeat in
their supplemental reply brief) cannot be what Congress intended and makes no sense, as it would entirely gut the
60-day statute of limitations given that virtually any party opposed to a permit would challenge the issuance of the
permit.
                                                              6
Case 3:20-cv-01312-AWT Document 79 Filed 04/21/21 Page 8 of 8



                     Email: clifford.stevens@usdoj.gov

                     Attorneys for Federal Defendants




                               7
